Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 15, 2014

                                      No. 04-14-00419-CV

                            IN THE INTEREST OF S.G., a child,

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-02259
                          Honorable Richard Garcia, Judge Presiding


                                         ORDER
         On July 8, 2014, this court ordered appellant to provide a reasonable explanation for
failing to timely file the notice of appeal. Appellant filed a response, which we deem adequate to
show cause why the appeal should not be dismissed.

         Because this is an accelerated appeal of the trial court’s order terminating appellant’s
parental rights, Rule 6.2 of the Texas Rules of Judicial Administration mandates that this appeal
be brought to final disposition within 180 days of the date the notice of appeal is filed. TEX. R.
JUD. ADMIN. 6.2. This mandated deadline cannot be re-set or extended by this court. Appellant’s
brief is due July 28, 2014.


                                                    _________________________________
                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of July, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court